Citation Nr: 0822006	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-36 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel







INTRODUCTION

The veteran served on active military duty from February 2004 
to January 2005, with over 21 years of inactive service with 
the National Guard.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Indianapolis, Indiana Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

A right knee disorder is manifested by degenerative changes, 
with full range of motion.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a right knee disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260-5010 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an initial evaluation 
in excess of 10 percent for a right knee disorder, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a September 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although notice was not provided 
to the veteran prior to the initial adjudication of his claim 
that a disability rating and an effective date would be 
assigned should service connection be granted, the Board 
finds that there has been no prejudice to the veteran.  "In 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
The September 2005 letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to the claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's service medical records, National Guard 
records, VA examination reports, and private medical records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply to the claim for an 
increased initial evaluation for a right knee disorder 
because this appeal is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a January 2006 rating decision, service connection for a 
right knee disorder was granted and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260-5010, effective January 16, 2005.  In January 2006, 
the veteran filed a notice of disagreement alleging 
entitlement to an increased initial evaluation.  The RO 
issued a statement of the case in November 2006.  That same 
month, the veteran filed a substantive appeal.  In a December 
2006 rating decision, the RO assigned the veteran's 
service-connected right knee disorder a 10 percent evaluation 
under Diagnostic Code 5260-5010, effective January 16, 2005.


The hyphenated code indicates that the right knee disorder 
includes both traumatic arthritis, Diagnostic Code 5010, and 
limitation of flexion of the leg, Diagnostic Code 5260.  38 
C.F.R. § 4.27 (2007).  The veteran's 10 percent evaluation 
contemplates knee arthritis without compensable limitation of 
knee motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5260 (2007).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

For limitation of leg flexion, 20 and 30 percent evaluations 
are assigned for flexion limited to 30 and 15 degrees, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260; see 
also 38 C.F.R. § 4.71, Plate II (2007) (showing normal leg 
flexion and extension as between 0 degrees and 140 degrees).  
Here, the objective medical evidence of record indicates 
right knee degenerative changes with full flexion.  A 
September 2004 x-ray examination of the right knee revealed 
minimal spurring at the right inferior aspect of the 
patellofemoral joint.  A March 2005 VA examination report 
showed range of motion of the joints was normal.  An October 
2005 VA x-ray examination impression of the right knee was 
mild degenerative changes of the patellofemoral and 
femorotibial joints.   In an October 2005 VA examination, 
there was right knee flexion to 140 degrees.  Additionally, 
there was no evidence of occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260.  Accordingly, an initial evaluation in excess of 10 
percent for a right knee disorder under the provisions of 
Diagnostic Code 5260 is not warranted.


The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  For limitation of leg extension, 20, 30, 40, and 
50 percent evaluations are assigned for leg extension limited 
to 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2007).  An October 2005 VA 
examination showed full right knee extension.  Additionally, 
an evaluation in excess of 10 percent is not warranted for 
right knee subluxation or instability because an October 2005 
VA examiner found no locking, dislocation, subluxation, or 
instability.  The other evidence of record does not 
demonstrate right knee ankylosis, dislocation or removal of 
semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5259, 5262-63 (2007).  Accordingly, an evaluation in 
excess of 10 percent is not warranted under alternative 
diagnostic codes.

Moreover, because the objective evidence of record 
demonstrates no instability of the right knee, separate 
evaluations are not warranted for both arthritis and 
instability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) 
(arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating is based upon additional 
disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is x-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59).  Because 
there is full right knee extension and flexion, separate 
evaluations are not warranted for limitation of flexion and 
extension.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004) 
(holding that when a disability manifests both limitation of 
flexion and extension, two ratings may be assigned).

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (2007).  In an October 2005 VA 
examination report, the veteran reported chronic pain in the 
right knee since 2004 following running and road marches 
during service.  The pain was intermittent and was 
precipitated by jogging or running for over two miles.  The 
pain was relieved by rest.  The examiner noted no 
unsteadiness when the veteran walked and no falling.  There 
was no swelling, redness, or increased temperature.  There 
was no tenderness of the right knee and no effusion.  
Although the veteran reported pain in the right knee, the 
examiner noted that with repetitive use of the right knee, 
there was no pain, weakness, fatigue, lack of endurance, 
reduction in range of motion or function.  There was no 
ligamentous laxity.  Lachman's and McMurray's testing was 
negative.  Although the veteran and his former employer 
reported in January 2006 and May 2006 statements that the 
veteran was physically unable to work at his trained 
profession because of right knee pain, knee pain was not 
shown to limit movement to a compensable degree.  The 
examiner noted that there was no knee instability and no use 
of braces or canes.  Accordingly, there is no additional 
functional loss not contemplated in the 10 percent rating and 
an increased evaluation on this basis is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluation in this case is adequate.  
Evaluations in excess of 10 percent are provided for certain 
manifestations of knee disorders, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
hospitalization and marked interference of employment has not 
been shown due to a right knee disorder.  Although there was 
interference with employment as the veteran and his former 
employer noted in January 2006 and May 2006 statements, the 
veteran noted that he was able to obtain other employment at 
a decrease in pay.  See Thun v. Peake, No. 05-2066 (U.S. Vet. 
App. April 3, 2008).  In the absence of any additional 
factors, the RO's decision not to refer this issue for 
consideration of an extraschedular rating did not prejudice 
the veteran.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for a right 
knee disorder is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


